Citation Nr: 1416098	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and spondylolisthesis at L5-S1. 

2.  Entitlement to service connection for lower extremity numbness, claimed as secondary to lumbar spine disability, to include degenerative disc disease and spondylolisthesis at L5-S1.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his friend


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for spondylolisthesis, and numbness and loss of feeling to both legs.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008. 

In October 2012, the Veteran, his wife, and his friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

Subsequently, the appeal came before the Board in February and December 2013, at which time the claims on appeal were remanded for further development.  As will be explained herein, further development of the service connection claims for a low back disability and lower extremity numbness is required; in this regard, the Board points out that the appealed issue appears to involve both lower extremities, not just the left leg, as previously characterized by the Board.

For purposes of clarification, the Board points out when the case appeal was before the Board in December 2013, the issues on appeal included service connection claims for right and left ear hearing loss.  Those claims were denied in the December 2013 Board decision, and having been adjudicated, are no longer in appellate status.  

This appeal was processed using the paperless claims processing system.  An April 2014 review of the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran reveals that this appeal has been returned to the Board prematurely, without having undertaken the development requested in the December 2013 Board remand, requiring another remand.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For reasons expressed below, the matters on appeal are, again being remanded to the RO, via the AMC.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action on the claims remaining on appeal is warranted.  

Specifically, this remand is essentially second request for the actions requested in the prior Board remand of December 2013.  Having reviewed both Veteran's paperless VVA and VBMS files, it appears that none of the actions directed in the December 2013 were undertaken.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims that he developed mild degenerative disc disease of the lumbar spine as a result of an injury to the low back in service.  Alternatively, he claims that pre-existing spondylolisthesis was aggravated by service. He also claims that he has left lower extremity symptoms including numbness and loss of sensation due to the lumbar spine disability. 

In the prior, February 2013 remand, the Board determined that, as regards the claims for service connection of a lumbar spine disability and left lower extremity disability, a medical opinion was needed to address whether any lumbar spine and/or left lower extremity disability clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was clearly and unmistakably not aggravated by service.  If the examiner found that there is not clear and unmistakable evidence of a preexisting lumbar spine and/or left lower extremity disorder, the examiner was requested to opine as to whether it is at least as likely as not that such disability wad incurred during service.  

Additionally, if the examiner determined that a lumbar spine disorder was caused or aggravated by service, and that a left lower extremity disorder was not caused or aggravated by service, it was requested that the examiner consider and discuss whether the Veteran's current left lower extremity symptoms are related to any current lumbar spine disorder.  If the examiner determined that a left lower extremity disability was aggravated by the lumbar spine disability, it was requested that the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  If the examiner determined that the Veteran does not have a current left lower extremity disability, it was requested that the examiner explain the nature and etiology of the Veteran's left lower extremity symptoms including loss of feeling. 

It was requested that in rendering any opinion regarding the claimed lumbar spine disability and left lower extremity disability, that the examiner consider and discuss the Veteran's medical records-including the following: the January 1971 Report of Medical History which reflects the Veteran's report that prior to service, in November 1970, he had a cramp while lifting a heavy load and that he had localized sharp pain with radiation to the leg; the August 1971 service treatment report which noted an impression of a back strain for an injury incurred after 9 days of active duty service; X-ray results noted in a November 1971 service treatment record that noted Grade I spondylolisthesis at L5 - S1; and the June 2010 VA examiner's diagnosis of degenerative disc disease.  It was also requested that the examiner consider the lay evidence of record, to include the Veteran's own statements submitted in support of his claim and sworn testimony.

A VA examination of the spine was conducted in July 2013 and the claims file was reviewed.  The following diagnoses were made: grade 1 spondylolisthesis L5-S1; lumbar sprain; and scoliosis.  Testing also revealed left L4-5 radiculopathy, and right S1 radiculopathy, which were diagnosed.  The examiner indicated that post service, the Veteran has worked in lumber mills, a ladder factory, and in road construction.  As reflected in the examination report, the examiner characterized the pertinent inquiries as follows (1) Has the current lumbar spine degenerative disc disease and degenerative arthritis, which is a pre-existing condition, been permanently aggravated by service?; (2) Is the current bilateral radiculopathy due to the pre-existing degenerative disc disease and degenerative arthritis lumbar spine?; and (3) What is the etiology of the left and right lower extremity condition?

In response to the question (1) the VA examiner opined that the claimed condition (not specifically mentioned), which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness. In response to question (1) the examiner explained that the Veteran's lumbar spine condition, even as late as the 2010 June exam, did not show any progression of this condition.  It was further noted that the Veteran continued in an active employment and that the CT scanogram done for this exam in July 2013 still only demonstrated mild degenerative changes.  The examiner indicated that she could not find any aggravation of this congenital condition to include the grade one spondylolithesis, scoliosis thoracolumbar, and pars defects to have been permanently aggravated by service in 1971 when no progression or changes of this condition have occurred. 

With respect to questions (2) and (3), the examiner noted that the current diagnosis of the bilateral lower extremities is lumbar radiculopathy, described as caused by the congenital and pre-existing pars defects and spondylolisthesis (degenerative disc disease and degenerative arthritis).  It was observed that he had a diagnosis by EMG study of a right S1 radiculopathy and chronic left L4-5 radiculopathy, all consistent with his congenital conditions.  The examiner opined that the Veteran's symptoms have not changed since 1971 and could not be considered aggravated by service.

Initially, the Board finds that an explanation relating to pre-existing conditions, defects, is necessary to understand the framework of the analysis of this claim. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law  from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516   (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease-or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, VA must indicate whether the condition is a disease or defect and discuss the applicability of, and if appropriate, rebuttal of, the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

The Board believes that some clarification is required in conjunction with the 2013 opinion and that an addendum to that opinion is required.  Initially, it is necessary to obtain clarification as to whether spondylolisthesis diagnosed in service and for which the Veteran was ultimately discharged is a congenital defect.  If so, there arises the related matter of whether any disease or injury was superimposed on that condition during service. 

Also requiring additional action is identification of all currently manifested conditions of the lumbar spine and a discussion of the clarification of the June 2010 VA examiner's diagnosis of degenerative disc disease, in terms of etiology and onset, as was essentially previously requested in the February and December 2013 remands.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, remand is required to ensure compliance with the Board's February and December 2013 remands.  See Stegall, 11 Vet. App. at 271.

Prior to arranging for the requested addendum, to ensure that all due process requirements are met and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records of treatment for his lumbar spine and left lower extremity. 

The Veteran still has not indicated that he is treated at a VA facility for any of these disorders.  Hence, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

In its letter, the RO should specifically request that the appellant provide, or provide appropriate authorization for the RO to obtain, any outstanding private medical records.  The RO should request that the Veteran identify the provider who advised him of the need for hearing aids as a VA or private audiologist, and that he furnish any necessary authorizations to obtain those records, as well. 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matter are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for a lumbar spine disorder and lower extremity disorder that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or, a reasonable time period for the Veteran's response has expired, undertake appropriate action to obtain an addendum medical opinion, by the prior examiner or another appropriate physician, relating to the claims for service connection for disabilities of the lumbar spine and lower extremities. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician, and the report should include discussion of the Veteran's documented medical history and assertions, as appropriate. 

(a) The physician should clearly indicate all diagnoses pertinent to the lumbar spine and each lower extremity.  In this regard, the physician should specifically address the validity of the diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine (from the 2010 VA examination) as well as the diagnoses of grade 1 spondylolisthesis L5-S1, lumbar sprain, and scoliosis of the lumbar spine, and lower extremity radiculopathy (from the 2013 VA examination). 

(b) For each diagnosis, the examiner should indicate whether the diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current disability. 

(c) For each diagnosis that is not considered a congenital defect, the physician should indicate (1) whether the disability clearly and unmistakably existed prior service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

(d) For each disorder determined not to have clearly and unmistakably existed prior to service, the physician should opine as to whether it is at least as likely as not (i.e., there is a 50 percent probability or greater probability) that the disability was incurred during service. 

(e) If the physician determines that a lumbar spine disorder is directly related to service and that a lower extremity disorder is not directly related to service, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the lower extremity disability (1) is a manifestation of lumbar spine disability; or , if not (2) was caused or is aggravated (worsened beyond natural progression) by the lumbar spine disability. 

If the physician determines that a lower extremity disability is or has been aggravated by lumbar spine disability, the physician should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence or record, to include the service treatment records, the findings of the June 2010 VA physician, and the assertions reflected in the statements and sworn testimony of the Veteran. 

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority (to include that summarized above). 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



